                                           Case 19-23978                  Doc 3      Filed 10/18/19           Page 1 of 2


 Fill in this information to identify your case:

 Debtor 1                  George T Jones
                           First Name                       Middle Name               Last Name

 Debtor 2                  Christy R Jones
 (Spouse if, filing)       First Name                       Middle Name               Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number
 (if known)                                                                                                                  Check if this is an
                                                                                                                             amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Chrysler Capital                                      Surrender the property.                        No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a           Yes
    Description of        2018 Jeep Grand Cherokee                           Reaffirmation Agreement.
    property                                                                 Retain the property and [explain]:
    securing debt:                                                          retain


    Creditor's         Credit Acceptance Corp                                Surrender the property.                        No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a           Yes
    Description of        2010 ford Explorer                                 Reaffirmation Agreement.
    property                                                                 Retain the property and [explain]:
    securing debt:                                                          retain


    Creditor's         R W Motors                                            Surrender the property.                        No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a           Yes
    Description of        2009 Pontiac G5                                    Reaffirmation Agreement.
    property                                                                 Retain the property and [explain]:


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                              page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                           Case 19-23978               Doc 3       Filed 10/18/19            Page 2 of 2


 Debtor 1      George T Jones
 Debtor 2      Christy R Jones                                                                        Case number (if known)


     securing debt:                                                       retain


     Creditor's    State of Maryland                                        Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of 35648 Mt. Hermon Road                                   Reaffirmation Agreement.
     property       Powellville, MD 21852                                   Retain the property and [explain]:
     securing debt: Wicomico County
                    1/4 owner, family property,
                    Debtors interest in property is
                    encumbered by a state tax lien
                    for business payroll taxes from
                    a business owned in 2010.
                    Debtor's 1/4 interest per SD                          retain

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Anchored Property Services                                                                          No

                                                                                                                                  Yes

 Description of leased        Rental/Lease agreement for 6060 Oxbridge Dr., Salisbury, MD. 21801,
 Property:                    $1,600.00 security deposit

 Lessor's name:               Progressive Leasing                                                                                 No

                                                                                                                                  Yes

 Description of leased        Living room suite, rent to own
 Property:

 Lessor's name:               West Creek Financail                                                                                No

                                                                                                                                  Yes

 Description of leased        Bedroom suite, rent to own
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ George T Jones                                                           X /s/ Christy R Jones
       George T Jones                                                                   Christy R Jones
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        October 18, 2019                                                 Date     October 18, 2019



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
